       Case 2:20-cv-00545-SPL Document 27 Filed 08/18/20 Page 1 of 2



 1   ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
 2

 3   By: CHARLES TRULLINGER (018936)
         SHERLE FLAGGMAN (019079)
 4       Deputy County Attorneys
         trullinc@mcao.maricopa.gov
 5
         flaggmas@mcao.maricopa.gov
 6
     CIVIL SERVICES DIVISION
 7   225 W. Madison Street
 8   Phoenix, Arizona 85003
     Telephone (602) 506-8541
 9   Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11   Attorney for Defendants
12
                       IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14

15   Lisa Yearick, individually, as Personal
     Representative of the Estate of Edward            NO. CV20-0545-PHX-SPL
16   Rudhman and on behalf of Leigha Huber,
     statutory beneficiary,                            DEFENDANTS’ NOTICE OF
17                                                     SERVICE OF FIRST SET OF
                      Plaintiff,                       UNIFORM INTERROGATORIES,
18                                                     NON-UNIFORM
     v.                                                INTERROGATORIES AND
19                                                     REQUEST FOR PRODUCTION
     Maricopa County, a public entity; Sergeant        TO PLAINITFF
20   Robert Leatham and Kristy Leatham, husband
     and wife; Sergeant Ryan Kelleher, husband         Honorable Steven P. Logan
21   and wife; and Deputy Philip Asiedu and
     Morcelia Asiedu, husband and wife.
22
                      Defendants.
23

24

25
           Defendants’ Maricopa County, Leathams, Kelleher and Asiedus, by and through
26

27   undersigned counsel, hereby give notice that the undersigned counsel for Defendants did

28   serve via E-Mail on August 14, 2020, Defendants’ First Set of Uniform Interrogatories,

                                               1
         Case 2:20-cv-00545-SPL Document 27 Filed 08/18/20 Page 2 of 2



 1   Non-Uniform Interrogatories and Request for Production upon Plaintiff.
 2              RESPECTFULLY SUBMITTED this 18 day of August, 2020.
 3
                                                                               ALLISTER ADEL
 4                                                                        MARICOPA COUNTY ATTORNEY

 5
                                                                          BY: /s/ Charles Trullinger
 6                                                                            CHARLES TRULLINGER
                                                                              SHERLE FLAGGMAN
 7                                                                            Deputy County Attorneys
                                                                              Attorneys for Defendant Maricopa
 8                                                                            County

 9                                                    CERTIFICATE OF SERVICE
10          I hereby certify that on August 18, 2020, I caused the foregoing document to be
11   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
12
     Honorable Steven P. Logan
13   Judge of the United States District Court
14   Sandra Day O’Connor U.S. Courthouse, Suite 521
     401 West Washington Street, Spc 82
15   Phoenix, Arizona 85003-2154
16   Larry Wulkan
     Jennifer L. Allen
17   Adrianna M. Chavez
     Michael Vincent
18   Stimpson LLP
     1850 N. Central Ave, Suite 2100
19   Phoenix 85004-4584
     larry.wulkan@stinson.com
20   jennifer.allen@stinson.com
     adrianna.chavez@stinson.com
21   michael.vincent@stinson.com
22   Attorney for Plaintiff Lisa Yearick

23   J. Scott Halverson
     Law Office of J. Scott Halverson
24   1761 E. McNair Drive, Suite 103
     Tempe 85283-5056
25   scott@halversonfirm.com
     Attorney for Leigha Huber
26

27   /s/ D. Shinabarger
     S:\CIVIL\CIV\Matters\CJ\2019\Yearick, Lisa vs MC CJ2019 0156\Pleadings\Word\D's NOS of UI, NUI, RFP 08.18.20.docx

28


                                                                               2
